DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 and 11 were withdrawn with traverse and now cancelled in the amendment filed on 9/6/22.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 9/6/22, with respect to written description rejection have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn because of the amendment to independent claim 1 to remove the limitation ‘treating and/or preventing’ and a person of skill in the art can envision a substance that down-regulates the transcription of the MAST4 and/or translation of the MAST4 gene transcript. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 remain and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing skin inflammation response to a bacterial skin infection in a subject in need thereof comprising administering a substance that down-regulates MAST4 transcription and/or translation, does not reasonably provide enablement for treating or preventing an inflammatory skin condition comprising administering a substance that reduces MAST4 gene expression on the transcription or translation level.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The amended claimed invention embraces treating or preventing an inflammatory skin condition in a subject comprising administering a substance that reduces MAST4 expression, wherein the condition is dermatitis, psoriasis, dandruff, rosacea, and acne.  The substance can be siRNA molecule or CRISPR-Cas complex or a substance including a small molecule selected from new claim 20.
The prior art does not teach how to treat or prevent an inflammatory skin condition in a subject using a MAST-4 inhibitor.  Page 22 of the specification indicates that the MAST4 gene has not previously been associated with a skin condition, such as PSO or AD.  MAST-4 appears to be the MAST gene which is most highly expressed in human skin (page 23).  Sun et al. (Molecular Biology 40, pages 724-731, 2006) teach that MAST4 is expressed in most normal human tissues with the exception of testis, small intestine, colon and peripheral blood leukocyte.  Since MAST-4 is expressed in healthy human skin, the applicant does not teach why healthy humans do not have an inflammatory skin condition.  The specification does not teach any subject that has a higher level of MAST-4 expression than normal is associated with any claimed skin condition.
The applicant found that a single nucleotide polymorphism (SNP) mapping to an intronic region of the MAST4 gene is strongly associated with seborrheic dermatitis (SD) to a statistically significant level.  This appears to disclose that MAST4 gene is a biomarker for SD.  However, a biomarker for SD is not considered to reasonably extrapolate to reducing MAST-4 expression levels in the subject would treat SD.  The specification does not provide a working example of treating or preventing SD in a subject having SD.  The skilled artisan would have to experiment with the claimed method to determine if reducing MAST-4 expression in a subject having SD would result in treating SD.  This would indicate that the instant disclosure was not enabled at the time of the effective filing date. See MPEP 2164.05(a) The specification must be enabling as of the filing date.
In another example, the applicant administered siRNA MAST4 to human keratinocytes exposed to a peptidoglycan challenge (a protein from a bacterial wall to simulate a bacterial infection).  Peptidoglycan is known as a Toll-like receptor 2 (TLR2) activator.  Inhibition of MAST4 in epidermal keratinocyte inflammatory signaling in response to a TLR2 agonist and demonstrates for the first time that inhibition of MAST4 kinase can reduce inflammatory response to a microbial challenge in an in vitro
epidermal model of skin inflammation.  The specification does not provide a working example of the claimed method, however, the skilled artisan could reasonably
extrapolate from the in vitro working example to using a substance to down-regulate
MAST-4 expression levels in the skin of a subject that has a bacterial skin infection
Applicant further studied scalp biopsies from healthy subjects and dandruff
sufferers and DNA methylation was measured.  A CpG site is significantly
hypomethylated in dandruff compared to healthy scalps.  The site is located within
intron 1 of the MAST4 gene.  This example is another example of identifying MAST4
gene as a biomarker for dandruff, but does not provide enablement for reducing MAST-4 expression level in a subject having dandruff to treat dandruff.	
Furthermore, the claimed method embraces a large number of substances that
can down-regulate the transcription and/or translation of the MAST-4 gene   The specification teaches siRNA MAST-4 and contemplates other types of substances that could be used in method.  Even though the applicant does not teach a representative example of these substances. Substances (antisense oligonucleotides, siRNA, shRNA) embraced by the method can be used to reduce expression of MAST-4 gene or gene transcript in a skin cell.	
The prior art also does not teach how to prevent the condition in a subject that
has the condition since MAST-4 expression would indicate that the condition is already present in the subject.  The skilled artisan would look to the specification for guidance for how to carry out the claimed method without an undue amount of experimentation.  As noted on page 23, MAST-4 appears to be the MAST gene which is most highly expressed in human skin.  Since MAST4 is expressed in the skin of the subject, the applicant does not teach how to identify a subject who could be administered a prophylactic amount.  The specification does not teach what amount is effective to treat or prevent the skin conditions.  The applicant does not appear to teach the endpoint for the prophylactic method for the skilled artisan to determine that a preventive method has been achieved.
	With respect to new claim 20, the specification is not enabled for using the small molecules to down-regulate MAST4 transcription and/or translation.  The claim recites a small molecule that downregulates the activity of MAST4 gene product.  In view of the specification these molecules are supposed to target a MAST4 protein, however, claim 20 depends on claim 1 and claim 1 recites down-regulating the transcription and/or translation of MAST4 gene or gene transcript.  The gene or gene transcript (mRNA) do not have an activity.  Furthermore, a review of the prior art cited (Li et al. Bioorganic & Medicinal Chemistry Letters 2013, 23, pages 5217-5222 (cited on an IDS) and Nelson, Molecular and Cellular Endocrinology Volume 466, 2018, NOTE: This article is provided in view of new claim 20) cited in the specification (pages 7 and 8) for the small molecules discloses that these molecules do not target MAST4 gene or gene transcript.  Li et al. does not appear to teach that imidazo[1,2-α]quinoxaline-4-amine targets MAST4 gene or gene transcript expression.  Li et al. is directed to developing a JNK inhibitor.  JNK inhibitors were found to be inhibitors of MAST1/2 and MAST4 (Table 6, page 5521).  A review of the Nelson does not disclose any association with inhibiting MAST4 expression. 
In addition, one of the small molecules (27-hydoxycholesterol) is considered a breast cancer causing agent in a subject.  See Nelson (supra).
Thus, in view of the reasons set forth above, it would take an undue amount of experimentation to practice the full scope of the claimed method.


 Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive.
Applicant argues that the specification enables a method of treating or preventing the claimed skin conditions because a person of skill in the art can understand that reduction in skin inflammation response to a bacterial skin infection is a functional assay (example 1) that demonstrates that MAST 4 siRNA can, does, and did downregulated the MAST4 gene expression as claimed.  Example 2 shows a strong correlation between SNP in the MAST4 gene and certain skin inflammatory disease, such as SD.  In addition, Figure 1 discloses that human genomic nucleotide sequence for MAST4 gene immediately around the SNP associated with skin inflammatory diseases.  In addition, the specification recites the skin conditions (See pages 1, 2, and 4 of the specification)
Applicant’s arguments are acknowledged and are not found persuasive because the arguments provided are based on the working examples in the specification which were already addressed in the enablement rejection.  Other than recite what was taught or contemplated in the specification, the applicant does not appear to address the enablement rejection.  
The scope of enablement is based on the working examples and the limited teaching in the specification.  The applicant and prior art of record do not disclose that the skin inflammation response to a bacterial skin infection correlates to the practicing the claimed invention.  The skilled artisan could not reasonably extrapolate from the working example to practicing the full scope of the claimed invention without an undue amount of experimentation.
With respect to the applicant discovering that a single nucleotide polymorphism (SNP) mapping to an intronic region of the MAST4 gene is strongly associated with seborrheic dermatitis (SD) to a statistically significant level.  This appears to disclose that MAST4 gene is a biomarker for SD.  However, a biomarker for SD is not considered to reasonably extrapolate to reducing MAST-4 expression levels in the subject would treat SD. The specification does not provide a working example of treating or preventing SD in a subject having SD. The skilled artisan would have to experiment with the claimed method to determine if reducing MAST-4 expression in a subject having SD would result in treating SD.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 is directed to downregulating MAST-4 activity using a small molecule.  The activity of the gene product is directed to the protein.  However, claim 20 depends on claim 1 and claim 1 is limited to a substance that acts at the nucleic acid level and not the protein level.  A skilled artisan would possess the knowledge that a protein has activity and a gene or nucleotide encoding by the gene (mRNA) does not have activity.  See Li et al. (supra).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carson (WO 9942463).
Carson teaches using substituted quinoxaline derivatives to treat psoriasis or atopic dermatitis in a subject (abstract).
Although Carson is silent with respect to the limitation of the instant claim (downregulates the activity of a MAST4 gene product), Carson anticipates all of the claimed active method steps (administering quinoxaline to a subject having psoriasis or atopic dermatitis), so the functional effects of the claimed methods are considered to be inherent in the method steps taught by Carson.
NOTE: in view of the 112 fourth paragraph rejection, even though claim 20 is dependent on claim 1 the rejection is only applicable to claim 20 because the prior art teaches administering quinoxaline to a subject having psoriasis or atopic dermatitis.  Absence evidence to the contrary, Quinoxaline does not appear to act at the nucleic acid level of any gene, including MAST-4. 
Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product.  See In re Ludtke 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	                                                                                                                                                                                            /BRIAN WHITEMAN/Primary Examiner, Art Unit 1635